Citation Nr: 0213665	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-03 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the March 2001 reduction in disability evaluation for 
recurrent left shoulder dislocation with traumatic arthritis, 
from 30 percent to 20 percent, is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which reduced the disability 
evaluation for recurrent left shoulder dislocation with 
traumatic arthritis from 30 percent to 20 percent effective 
March 1, 2001.  The veteran appeals the propriety of that 
reduction and requests restoration of the 30 percent 
disability evaluation.


FINDINGS OF FACT

1.  A 30 percent disability evaluation for recurrent 
dislocation of the left shoulder with traumatic arthritis was 
assigned in April 1995.  That evaluation was in effect for 
over five years when it was reduced effective March 1, 2001.

2.  Medical evidence showed material improvement in the 
veteran's left shoulder disability as of March 1, 2001, in 
that the veteran's range of motion had improved 
significantly.

3.  As of March 1, 2001, the veteran had left shoulder 
flexion to 140 degrees, abduction to at least 90 degrees, 
external rotation to 70 degrees, and internal rotation to 55 
degrees.  All range of motion tests caused complaints of 
pain.

4.  The veteran is right-hand dominant and is able to lift 
his left arm over midway between his side and shoulder level.



CONCLUSION OF LAW

Reduction in the disability evaluation for recurrent left 
shoulder dislocation with traumatic arthritis from 30 percent 
to 20 percent, effective March 1, 2001, is appropriate.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in May 
2001.  The veteran was also advised of the evidence needed to 
substantiate his claim, the evidence to be supplied by the 
veteran, and the evidence obtained by VA in the statement of 
the case and the supplemental statement of the case issued 
during the course of this appeal.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran testified before an RO hearing officer in 
May 2000, and has actively participated in the development of 
his claim since that time.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
the reduction in evaluation of a service-connected disability 
or employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given sixty days for 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a sixty-day period from the date of 
notice to the beneficiary of the final rating action expires.  
See 38 C.F.R. § 3.105(e).

The Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction in disability 
evaluation for his left shoulder disability.  The Board notes 
that the RO originally proposed reducing both evaluations for 
the veteran's left shoulder disability, i.e.:  the 30 percent 
evaluation for recurrent left shoulder dislocation with 
traumatic arthritis and the 30 percent evaluation for 
peripheral neuropathy of the left shoulder.  Specifically, 
the RO issued a rating decision in December 1999 proposing 
the reduction in each of the veteran's 30 percent evaluations 
for his left shoulder disability, and he was notified of the 
proposed action by a letter dated that same month.  The 
veteran submitted correspondence dated in January 2000 
indicating his desire to maintain the higher evaluations and 
requested a predetermination hearing.  

The veteran testified before an RO hearing officer in May 
2000, and additional medical evidence was obtained in 
conjunction with the veteran's request to maintain his 30 
percent evaluations.  The RO considered the new evidence and 
issued a rating decision in December 2000, stating the 
reasons for reducing only the evaluation of recurrent 
dislocation of the left shoulder; the evaluation for 
peripheral neuropathy was maintained at 30 percent.  In that 
rating decision, the RO assigned an effective date of March 
1, 2001, the first day of the month following the sixty-day 
notice period from the date of the December 2000 notice of 
the final action, for the reduction.  As such, the RO's 
reduction of the evaluation of the veteran's recurrent left 
shoulder dislocation with traumatic arthritis was 
procedurally in accordance with the provisions of 38 C.F.R. 
Section 3.105.

Next, the Board must determine if the reduction in the 
veteran's disability evaluation was appropriate.  Under 38 
C.F.R. Section 3.344, if a rating has been in effect for five 
years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

The evidence of record shows that at the time of the April 
1995 rating decision in which the veteran was assigned a 30 
percent disability evaluation for recurrent dislocation of 
the left shoulder with degenerative changes, the veteran 
could only flex his left arm to 50 degrees, abduct to 45 
degrees, and rotate both internally and externally to 40 
degrees.  His trapezius muscle was swollen and painful and he 
had difficulty dressing and undressing because of his 
inability to raise his arm.  Since that time, the veteran has 
undergone surgical intervention, participated in physical 
therapy and occupational therapy, and has continued with 
routine check-ups.  Physical therapy notes dated in February 
1999 show that the veteran reported feeling better and upon 
examination he had active range of motion in the left arm 
with flexion to 120 degrees, abduction to 119 degrees, 
external rotation to 65 degrees and internal rotation to 54 
degrees.

The veteran underwent VA examination in October 1999 and 
reported that he continued to work for the state highway 
department, but could not perform overhead work.  He related 
having continued pain, numbness and tingling in the left 
upper extremity.  Upon examination, the veteran had flexion 
to 140 degrees, abduction to 140 degrees, external rotation 
to 70 degrees, and internal rotation to 55 degrees; all range 
of motion tests caused complaints of pain.  X-rays showed 
postoperative changes and periarticular ossification related 
to surgery as well as small spurs at the articular surface of 
the glenoid.  The veteran was unable to tolerate nerve 
conduction studies.

The veteran testified before an RO hearing officer in May 
2000 that his activities were limited by his inability to 
lift anything above his head.  He stated that he stopped 
attending physical therapy because it interfered with his 
work schedule.  The veteran testified that he used Ben-Gay 
and Motrin daily and had been told that he had arthritis in 
his left shoulder that could be surgically treated.  He 
stated that he did not desire any additional surgery on the 
left shoulder.

Treatment records through March 2002 show that the veteran is 
seen periodically for complaints of pain and numbness in his 
left shoulder.  He occasionally uses a splint on his left 
hand and his treating physician has restricted his lifting, 
pulling and pushing to ten pounds.  In September 2001, the 
veteran presented with complaints of decreased range of 
motion and was only able to abduct the left arm to 90 
degrees.

In April 2002, the veteran's representative advised VA that 
it did not dispute the assignment of a 20 percent evaluation 
under 38 C.F.R. Section 4.71a, Diagnostic Code 5201, as it 
was acknowledged that the veteran's left arm motion was not 
limited to 25 degrees from his side; however, it was believed 
that the 30 percent disability evaluation should be 
maintained because a separate rating of 10 percent should be 
assigned for arthritis in the left shoulder.

Traumatic arthritis is evaluated under Diagnostic Code 5010 
which directs evaluation of that disability under the 
criteria for degenerative arthritis found in Diagnostic Code 
5003.  Specifically, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement 
of two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations shall be rated 
as 20 percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For the non-dominant arm, a 30 percent evaluation 
is assigned when there is limitation to 25 degrees from the 
side; a 20 percent evaluation is assigned when there is 
either evidence of limitation to midway between the side and 
shoulder level or limitation at shoulder level.  38 C.F.R. 
Sections 4.40 and 4.45 require the Board to consider the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by the veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion 
with any form of arthritis, the veteran's reports of pain 
have been considered.  

The Board notes that the veteran's complaints of numbness and 
tingling have been evaluated under the criteria for rating 
peripheral neuropathy and are not considered with this 
evaluation as the evaluation of the same disability under 
various diagnoses is to be avoided.  That is to say that the 
evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.

Given the evidence as outlined above, the Board finds that 
there has been a material improvement in disability since the 
veteran was assigned a 30 percent disability evaluation in 
April 1995.  Specifically, his range of motion significantly 
improved in that his flexion went from 50 degrees to 140 
degrees, his abduction went from 45 degrees to at least 90 
degrees, and his internal and external rotation went from 40 
degrees to 55 and 70 degrees, respectively.  Having found 
that a material improvement was experienced, the Board looks 
to the rating schedule to determine the appropriate rating 
for recurrent left shoulder dislocation with traumatic 
arthritis. 

The 20 percent rating assigned under Diagnostic Codes 5010 
and 5201 is appropriate as the veteran's limitation of motion 
in the left shoulder is somewhere around shoulder level.  
There is no suggestion in the record that he is limited to 
only 25 degrees from his side as is required for the 30 
percent evaluation.  A separate evaluation for arthritis can 
only be assigned if it is based on manifestations other than 
those compensated under Diagnostic Code 5010 in order to 
avoid pyramiding.  See General Counsel Precedent Opinion 9-98 
(August 14, 1998) (VAOPGCPREC 9-98).  Because the current 
evaluation is based on the veteran's painful and limited 
motion, manifestations compensated under Diagnostic Code 
5010, a separate rating is not available and the Board finds 
that the assignment of a 20 percent evaluation for recurrent 
left shoulder dislocation with traumatic arthritis is 
appropriate.

The Board notes that the VA schedule of ratings will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is unemployable because 
of his service-connected left shoulder disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  He has not required frequent periods of 
hospitalization and treatment records are void of any finding 
of exceptional limitation due to the left shoulder disability 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by continued 
shoulder pain would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and the veteran's request for restoration of a 30 
percent disability evaluation is denied.


ORDER

Reduction in evaluation is appropriate and restoration of a 
30 percent disability evaluation for recurrent left shoulder 
dislocation with traumatic arthritis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

